Name: Council regulation (EEC) No 2229/89 of 18 July 1989 on the application of Decision No 1/89 of the EEC-Malta Association Council amending, as a result of the introduction of the harmonized system, Protocol No 2 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  international affairs;  executive power and public service;  European Union law
 Date Published: nan

 27 . 7 . 89 Official Journal of the European Communities No L 217/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2229/89 of 18 July 1989 on the application of Decision No 1 /89 of the EEC-Malta Association Council amending, as a result of the introduction of the harmonized system, Protocol No 2 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement establishing an Association between the European Economic Community and Malta (') was signed on 5 December 1970 ; Whereas , by virtue of Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the abovementioned Agreement, the EEC-Malta Association Council has adopted Decision No 1 /89 amending the said Protocol ; Whereas it is necessary to apply this Decision in the Community, s HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 / 89 of the EEC-Malta Association Council shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 July 1989 . For the Council The President R. DUMAS ( l) OJ No L 61 , 14 . 3 . 1971 , p. 2 .